 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                        OAKLAND DIVISION
10

11   SIERRA CLUB and SOUTHERN BORDER                      Case No. 4:19-cv-00892-HSG
     COMMUNITIES COALITION,
12                                                        [PROPOSED] ORDER GRANTING
                              Plaintiffs,                 CONSENT MOTION OF FORMER U.S.
13                                                        GOVERNMENT OFFICIALS FOR LEAVE
                      vs.                                 TO FILE MEMORANDUM AS AMICI
14                                                        CURIAE IN SUPPORT OF PLAINTIFFS’
     DONALD J. TRUMP, President of the                    MOTION FOR A PRELIMINARY
15   United States, in his official capacity, et al.,     INJUNCTION
16                           Defendants.
17

18

19           Upon consideration of the motion of Former U.S. Government Officials for leave to file as

20   amici curiae in support of plaintiffs’ motion for a preliminary injunction, it is hereby ORDERED

21   that the motion is GRANTED. The Clerk is directed to file the Former U.S. Government
                                  Counsel
22   Officials’ amicus curiae brief on the docket in this matter.

23

24   Dated: __________
             5/13/2019                                  _________________________________
                                                        Judge Haywood S. Gilliam, Jr.
25                                                      UNITED STATES DISTRICT COURT JUDGE
26

27

28
       [PROPOSED] ORDER GRANTING CONSENT MOTION OF FORMER U.S. GOV’T OFFICIALS
                        FOR LEAVE TO FILE BRIEF AS AMICI CURIAE
                               CASE NO. 4:19-cv-00892-HSG
